Title: To Thomas Jefferson from William Lyall and Others, 30 June 1793
From: Lyall, William,et al.
To: Jefferson, Thomas



Sir
Cross Mill Printfield 30th June 1793

We must begin our letter with apologizing for presuming to write to one so elevated in life, by holding so high and Honorable office in such a great State. It being on a subject that however interesting we may think it is to us as individuals, is but of small importance to You, but the many testifications to the world of the worthy Presidents and the other Legislators fatherly care of the prosperity and happiness of their Subjects, and their eagerness to establish and encourage every branch of Manufacture in America, has induced us to throw aside every obstacle, and make bold  to intrude, as the only way we could think of to obtain sure information respecting the state and progress of the particular branch of Manufacture which we profess. Sir the under signed persons have served a regular apprenticeship of seven Years to the different Branches necessary to carry on the Callico Printing Business, and hearing that altho it has hitherto made but little progress in America, that Government was now encouraging Gentlemen to enter partnership for to Establish it, and that they were building houses and making out grounds for that purpose, but was at a loss for people bred to the Business to carry it on. As we are all willing to engage if encouragement was given, we have used every endeavour to find if the report was true, by applying to people in business who have Correspondence in America, but they either could not give us that satisfaction or rather was not willing as most of them dissuaded us from leaving our own Country, being apprehensive of us carrying away the art of our Manufacture. And being sensable that on account of the complex nature of our business that it cannot be established to any extent in any country untill it is well advance in other trade and Manufactures we think it would be a risk to come over on mere report as we could be of little service to ourselvs and families if we did not find employment at our own Business and of Consequence incumberers of Society. Being also altogether at a loss how to direct to any person carrying it on, or about to do so we are under the necessity of adopting this method which we hope Sir You will pardon, and are hopefull if there is any Company stands in need of such as us you will be so good as take the trouble to give them information where to apply. Sir most of us have been employed at a printing Manufactary that sends goods into the Market equal in point of Quality to any in this Country. And we also can say that hitherto we have been sober Industrous members of Society, which several respectable people will attest, we therefore are in no doubt but we will give satisfaction to our employers.
Sir It is necessary to give the reasons which makes us desirous of leaving our own Country. It is because we have for along time been liable to be engaged in that Monster War, for we are no sooner out of one dispute and bustle of preparation for Wars with some or other of our nighbours, but we are into another, which nevers fails to do much mischief to a Nation that abounds so much in trade and Manufacture and of Consequence throws many usefull members of Society out of employment which this unpopular contest we are presently engaged in evidences in a too conspicuous manner, and we have reason to belive that such circumstances will be the Case while a reformation of the abuses that has creept into our Constitution is not obtained—for while that is not obtained, so long must we continue a dupe to the humour and Caprice of the Minister of the day. Sir these are the reasons which has  caused many thousands with ourselves be desirous of removing to a Country [whose?] present purity of Constitution and Situation renders it in all Human probability much more free from such disastrous circumstances.
Sir we again Humbly request that if You know the Business to be in such a State as to requier operators and consistant with the Rank You hold in the State to take notice of this, please cause them direct to William Lyall Callico Printer Crossmill Printfield Care of Messrs. McDonald & McAlpin Merchants Trongate Glasgow which will be much Esteem’d by Sir Your most obedient and very Humble Servants

William Lyall—Printer and Colour maker
John Bowman Drawer & Print Cutter
Alexr Bowman Cutter
John Baird Printer
James Dunlop Printer
William Gardner Printer
James Lyle Printer
Peter Sym Printer
James Bruce Printer
James Peacock Printer
William Peacock Printer
James Scot Printer
William Barry Dyer
James Robertson Bleacher


NB These profess the branch we call Block Printing but we can also have Engravers and Copper plate Printers.

W L
